Petition dismissed, without costs. Memorandum: In this CPLR article 78 proceeding, transferred to this court pursuant to CPLR 7804 (subd [g]), petitioner seeks to review a decision of the respondent, Commissioner of the New York State Department of Social Services, directing the petitioner to issue a home relief grant to respondent Gilbert Gauthier in accordance with the authorization of intervenor-respondent Commissioner of Oneida County Department of Social Services and further directing petitioner to reimburse the county for home relief grants made to *1178respondent Gauthier. Petitioner is part of the integrated structure of the State-wide social services system under the administration of the New York State Department of Social Services (Social Services Law, §§ 20, 34, 65, 67). Pursuant to section 74-h (subd 1, par [c], cl [c]) of the Social Services Law, the determination of the commissioner as chief of the New York State Department of Social Services is binding on all welfare officials and agencies in the system. Accordingly, petitioner may not challenge the determination of the commissioner in an article 78 proceeding. (Matter of Town of Marshall v New York State Dept. of Social Servs., 89 Misc 2d 386, aifd 62 AD2d 1163; Matter of Samuels v Berger, 55 AD2d 913; Matter of Reed v New York State Dept. of Soc. Servs., 78 Misc 2d 266.) All concur, except Cardamone, J., who dissents and votes to consider the petition on the merits for the reasons stated in his dissenting memorandum in Matter of Town of Marshall v New York State Dept. of Social Servs., 62 AD2d 1163). (Article 78 proceeding transferred by order of Oneida Supreme Court.) Present—Marsh, P. J., Moule, Cardamone, Hancock, Jr., and Witmer, JJ.